DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Amendment, each filed on May 5, 2022, are acknowledged.
Claims 1-14 are pending. Claims 1-13 are being examined on the merits. Claim 14 remains withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed on May 5, 2022 have been fully considered.


Rejection of claims 1-2 and 12-13 under 35 USC § 102(a)(1) over Monforte
	Applicant argues that the rejection of, in particular, independent claim 1 should be withdrawn because claim 1 has been amended to require that the target DNA sequence is genomic DNA, and that Monforte uses expressed RNA products from a biological sample as opposed to genomic DNA as a sample (Remarks, p. 6). Applicant also argues that the Monforte amplification products are used to measure the gene expression profile of RNA molecules in the biological sample, while the method of the instant claims is directed to identifying individual microbes in a sample. The ratios of the amplification products are then mapped to a genomic database to identify regions corresponding to known and unknown microbes, and thus the “field of use and the end result of the methods of the present invention are therefore very different from those in Monforte” (Remarks, p. 7).
	The Examiner agrees in part, and disagrees in part. The Examiner agrees that the Monforte method is primarily directed transcriptomics as opposed to genomics. However, Monforte does describe an embodiment using crude cell lysates where “genomic DNA can contribute one or more copies of a target sequence”, thus using genomic DNA as a template (para. 141). However, since the Monforte method is directed to transcriptomics, the genomic DNA template would be mixed with the desired RNA template, and the genomic DNA would be considered to generate an undesirable background signal. Nevertheless, Monforte does teach that genomic DNA can be incorporated into the method and that it will generate a detectable signal. In addition, regarding the argument that the “field of use” of Monforte differs from that of the instantly claimed method, the Examiner notes that, at least, claim 1 does not require any particular field of use, and thus, such an argument cannot be used to distinguish the prior art methods from, at least, claim 1.
	The Examiner agrees that the amendments to instant claim 1 distinguish claim 1 from Monforte.

Rejection of claims 3-4 under 35 USC § 103 over Monforte in view of Bystrykh; Rejection of claims 5-7 under 35 USC § 103 over Monforte in view of Steger
	Applicant argues that the rejections of claims 3-7, which are based on the combination of Monforte and secondary references, should be withdrawn in view of the arguments discussed above (Remarks, p. 8).
	The Examiner agrees that the amendments to instant claim 1 distinguish claim 1 from Monforte. However, as noted below, Steger teaches using genomic DNA as the target DNA sequence. The rejections are modified to account for the instant amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loehrlein (US Patent App. Pub. No. 2002/0160361).

Regarding independent claim 1, Loehrlein teaches …
A multi-primer multi-round PCR amplification assay for determining ratios of target DNA sequences in a sample of genomic DNA, comprising: (a) contacting the sample of genomic DNA with a plurality of oligonucleotide primers in a single vessel (Fig. 2; para. 16: “performing a plurality of multiplexed amplifications of the target sequences”; para. 15: “data is then used, e.g., to perform a comparative analysis (for example, by measuring a ratio of each target gene to each reference gene …)”; para. 132: “primers described for use in the present invention can be used in any one of a number of template-dependent processes that amplify sequences of the target gene … [o]ther types of templates may also be used, such as … genomic DNA”; Fig 1. shows TSP primers with a universal sequence and a target-specific sequence and a UP primer specific to the universal sequence; Fig. 2; para. 135: “[i]n early rounds of the amplification, replication is primed primarily by the TSPs. The first round will add the universal sequence to the 5’ regions of the amplification products. The second cycle will generate sequence complementary to the universal sequence within the 3’ region of the complementary strand, creating a template that can be amplified by the universal primers alone [in the third round] … the reaction is designed to contain … a molar excess of [universal primer] over … TSP”);
wherein the plurality of oligonucleotide primers comprises: (i) one or more sets of forward and reverse specific primers having a nonspecific nucleotide sequence designed to not anneal to a DNA sequence in the sample (i.e., universal primers) and specific nucleotide sequences complementary to specific consecutive base sequences of target DNA sequences in the sample of genomic DNA, wherein the nonspecific nucleotide sequence is linked to the specific nucleotide sequences and (ii) one or more sets of forward and reverse nonspecific primers having a nucleotide sequence identical to the nonspecific nucleotide sequence in (i) (Fig. 2; Fig 1. shows TSP primers with a universal sequence and a target-specific sequence and a UP primer specific to the universal sequence; Fig. 3; paras. 147-148: “illustration of the fundamental multiplexed reaction is shown in Fig. 3 … six different reactions occurring simultaneously in a single mixture … target-specific reverse primers (TSPr1-6) for each of the six targets … six target-specific forward primers (TSPf1-6) … universal forward and reverse primers (UPf1-6, UPr1-6) are added … the UP can anneal to target DNA only after its complementary universal sequence is added to the opposite strand through replication across the 5’ region of the TSP”);
(b) performing a minimum of three rounds of a multi-primer PCR amplification reaction in the vessel, wherein the sets of nonspecific primers are designed with sequences to not bind in the PCR amplification reaction until round three of the amplification reaction (Fig. 2; para. 135: “[i]n early rounds of the amplification, replication is primed primarily by the TSPs. The first round will add the universal sequence to the 5’ regions of the amplification products. The second cycle will generate sequence complementary to the universal sequence within the 3’ region of the complementary strand, creating a template that can be amplified by the universal primers alone [in the third round] … the reaction is designed to contain … a molar excess of [universal primer] over … TSP”);
and (c) detecting the presence of PCR amplification products corresponding to the target DNA sequences (paras. 12-13: “[o]ne or more members of the plurality of amplification products are separated … one or more members are detected”; para. 14: “[d]etection is performed, for example, by measuring the presence, absence, or quantity/amplitude … of the amplification products”);
wherein the ratios of the PCR amplification products obtained from step (c) reflects the ratio of the target DNA sequences in the sample of genomic DNA (para. 15: “data is then used, e.g., to perform a comparative analysis (for example, by measuring a ratio of each target gene to each reference gene …)”; para. 130: “[i]n a typical multiplexed reaction in which each product is amplified by a unique primer pair, the relative quantities of amplified products may be significantly altered from the relative quantities of targets due to difference in annealing efficiencies. Embodiments of the methods of the present invention that couple the use of target-specific primers and universal primers eliminates this bias, producing amplification products that accurately reflect relative mRNA levels”).
	
	Further, while Loehrlein teaches calculating a ratio, it should be noted the “wherein the ratios” clause does not actual require performing such a calculation. Since Loehrlein teaches all of the active steps recited in claim 1, then the prior art method inherently meets these limitations as well (MPEP 2112 III). If there is some particular step or element or structure that is required to achieve this result, then the claim would be unpatentable due to the omission of essential elements or steps (MPEP 2172.01).

	Regarding dependent claim 2, Loehrlein additionally teaches wherein the one or more sets of forward and reverse specific primers further comprise a linker sequence between the nonspecific nucleotide sequence and the specific nucleotide sequence (para. 11: “the length of one or more of the universal … or target-specific primers is altered … alteration in length can be achieved by … inserting nucleotides within the primer sequence … [a]s one example, … inserting nucleotides between the universal sequence portion … and target-specific sequence of the primer”).

	Regarding dependent claims 12 and 13, Loehrlein additionally teaches wherein the target DNA originates from cell lysate (para. 97), tissue (para. 95), or tumor (para. 95), as recited in claim 12, and wherein the target DNA originates from unicellular organisms (para. 89: bacteria), prokaryotes (para. 89), microbes (para. 89: bacteria), bacteria (para. 89), fungi (para. 89) and viruses (para. 89), as recited in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte1 (US Patent App. Pub. No. 2011/0092387) in view Steger2 (US Patent App. Pub. No. 2016/0145670).

Regarding independent claim 1, Monforte teaches …
A multi-primer multi-round PCR amplification assay for determining ratios of target DNA sequences in a sample, comprising: (a) contacting the sample with a plurality of oligonucleotide primers in a single vessel (Fig. 3; para. 155: “[m]ultiplex amplification of a plurality of target sequences … cDNA target sequences”; para. 60: “’relative gene expression levels’ refers to the abundance of a given species relative to that of a second species” [i.e., a ratio]”; para. 157: “[g]ene specific primers (GSPs) include at least two portions … first portion … includes a region complementary to a selected ‘universal sequence’... The universal sequence is contained only in the primers, and … is not present in any nucleic acid (or complement thereof), provided by the sample being tested. A second portion of the GSPs, within the 3’ region … is complementary to and will hybridize with … target sequences”; para. 158: “[i]n early rounds … of amplification, replication is primed primarily by the GSPs. The first round will add the universal sequence to the 5’ regions of the amplification products. The second cycle will generate sequence complementary to the universal sequence within the 3’ region of the complementary strand, creating a template that can be amplified by the universal primers alone [in the third round] … the reaction utilizes … molar excess of [universal primer] over … each GSP”);
wherein the plurality of oligonucleotide primers comprises: (i) one or more sets of forward and reverse specific primers having a nonspecific nucleotide sequence designed to not anneal to a DNA sequence in the sample (i.e., universal primers) and specific nucleotide sequences complementary to specific consecutive base sequences of target DNA sequences in the sample, wherein the nonspecific nucleotide sequence is linked to the specific nucleotide sequences and (ii) one or more sets of forward and reverse nonspecific primers having a nucleotide sequence identical to the nonspecific nucleotide sequence in (i) (Fig. 2; para. 67: “FIG. 2 provides a schematic illustration of the specific nucleic acid reagents in a UP-rtPCR multiplex reaction with four different mRNA targets (mRNA1, mRNA2, mRNA3 and mRNA4). Added to the mRNAs are the set of four different chimeric gene-specific, universal primer pairs (GSP-F1_UP-F & GSP-R1_UP-R; GSP-F2_UP-F & GSP-R2_UP-R; GSP-F3_UP-F & GSP-R3_UP-R; and GSP-F4_UP-F & GSP-R4_UP-R), and the pair of universal primers (UP-F & UP-R). This mixture of primers and mRNAs generates four different PCR products each tailed with the universal primer sequences”);
(b) performing a minimum of three rounds of a multi-primer PCR amplification reaction in the vessel, wherein the sets of nonspecific primers are designed with sequences to not bind in the PCR amplification reaction until round three of the amplification reaction (Fig. 3; para. 158: “[i]n early rounds … of amplification, replication is primed primarily by the GSPs. The first round will add the universal sequence to the 5’ regions of the amplification products. The second cycle will generate sequence complementary to the universal sequence within the 3’ region of the complementary strand, creating a template that can be amplified by the universal primers alone [in the third round] … the reaction utilizes … molar excess of [universal primer] over … each GSP”); 
and (c) detecting the presence of PCR amplification products corresponding to the target DNA sequences (para. 17: “a plurality of … cDNAs or amplified nucleic acids … are arrayed”);
wherein the ratios of the PCR amplification products obtained from step (c) reflects the ratio of the target DNA sequences in the sample (para. 58: “’gene expression data’ refers to … sets of data that contain information regarding different aspects of gene expression … the presence of target transcripts in … samples; the relative and absolute abundance levels of target transcripts”; para. 60: “’relative gene expression levels’ refers to the abundance of a given species relative to that of a second species” [i.e., a ratio]”; claim 47: “determining the expression of the at least second defined sequence probe relative to the first defined sequence probe [i.e., determine a ratio]”; para. 165: “[i]n a typical multiplexed reaction in which each product is amplified by a unique primer pair, the relative quantities of amplified products may be significantly altered from the relative quantities of targets due to difference in annealing efficiencies. Embodiments of the methods of the present invention that couple the use of target-specific primers and universal primers eliminates this bias, producing amplification products that accurately reflect relative mRNA levels).
	
	Regarding the requirement that the target DNA is genomic DNA, Monforte describes an embodiment using crude cell lysates where “genomic DNA can contribute one or more copies of a target sequence”, thus using genomic DNA as a template (para. 141). Therefore, genomic DNA can be incorporated into the Monforte method and it will generate a detectable signal. This crude cell lysate embodiment would then be using a mixture of genomic DNA and cDNA generated from RNA as the target DNA. Monforte does not teach an embodiment with genomic DNA alone being the target DNA. However, Steger teaches the target DNA is genomic DNA (alone) (paras. 268-269). 

Further, while Monforte teaches calculating a ratio, it should be noted the “wherein the ratios” clause does not actual require performing such a calculation. Since Monforte teaches all of the active steps recited in claim 1, then the prior art method inherently meets these limitations as well (MPEP 2112 III). If there is some particular step or element or structure that is required to achieve this result, then the claim would be unpatentable due to the omission of essential elements or steps (MPEP 2172.01).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Monforte and incorporate the target sequences of Steger. Monforte teaches the need for high-throughput analysis of nucleic acids related to the etiology of disease (paras. 4-6). Steger teaches that monitoring changes in the microbiome of the gut is important to diagnosing and treating disease (para. 2), and that testing genomic DNA can be useful for determining, e.g., phylogenetic information about microbial taxa (paras. 268-269). The ordinary artisan would have been motivated to try assaying the genomic DNA taught by Steger using the Monforte method, as Monforte teaches that the method is useful and efficient for assaying target DNA related to disease. The ordinary artisan would have had an expectation of success as Monforte teaches that the method can be used on a variety of target nucleic acids, including genomic DNA.

	Regarding dependent claim 2, Monforte additionally teaches wherein the one or more sets of forward and reverse specific primers further comprise a linker sequence/barcode between the nonspecific nucleotide sequence and the specific nucleotide sequence (Fig. 3, “GS-BC”; paras. 9, 11, 95, 96).

Regarding dependent claim 5, Steger teaches wherein the target sequence comprises a sequence of a gene selected from the group consisting of: 16S rRNA, 23S rRNA, 18S rRNA, rpoB, recA, Internally Transcribed Spacer (ITS), and ribosomal RNA genes (paras. 268-269).

Regarding dependent claims 6-7, Steger teaches wherein the 16S rRNA target sequence comprises a region selected from the group consisting of: V1V3, V3V4, V4-V5 and V1V9 (para. 73), as recited in claim 6. Regarding claim 7, Steger suggests wherein the target sequence comprises a region V1V9-EXT consisting of part or all of the V1V9 region of a 16S rRNA gene and part or all of the adjacent (i) Internally Transcribed Spacer gene, and (ii) 23S gene. Specifically, Steger teaches detecting any combination of the 16S rRNA gene V1 through V9 regions (para. 73), and teaches detecting the ITS region and the 23S rRNA gene (para. 268). Steger does not teach the specific combination of genes and regions recited in claim 7, however, the ordinary artisan would be able to optimize the nucleic acids detected through routine experimentation.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Monforte plus Steger, discussed above, and incorporate the specific target sequences of Steger. Monforte teaches the need for high-throughput analysis of nucleic acids related to the etiology of disease (paras. 4-6). Steger teaches that monitoring changes in the microbiome of the gut is important to diagnosing and treating disease (para. 2), and that the genes enumerated in instant claims 5-7 are useful for determining phylogenetic information about microbial taxa (paras. 268-269). The ordinary artisan would have been motivated to try assaying the target genes taught and suggested by Steger using the Monforte plus Steger method, as Monforte teaches that the method is useful and efficient for assaying target nucleic acids related to disease. The ordinary artisan would have had an expectation of success as Monforte teaches that the method can be used on a variety of target nucleic acids.

	Regarding dependent claims 12 and 13, Monforte additionally teaches wherein the target DNA originates from cell lysate (para. 140), tissue (paras. 124, 192), or tumor (para. 124), as recited in claim 12, and wherein the target DNA originates from unicellular organisms (para. 123: bacteria), prokaryotes (para. 123), microbes (para. 123: bacteria), bacteria (para. 123), fungi (para. 123) and viruses (para. 123), as recited in claim 13.

In view of the foregoing, claims 1-2, 5-7 and 12-13 are prima facie obvious over Monforte in view of Steger.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte (US Patent App. Pub. No. 2011/0092387) in view Steger3 (US Patent App. Pub. No. 2016/0145670) as applied to claims 1-2 above, and further in view of Bystrykh4 (Generalized DNA Barcode Design Based on Hamming Codes, PLoS ONE, 7(5): e36852, 2012). 

	Regarding dependent claim 3, Bystrykh teaches wherein the linker/barcode has a length of 6 nucleotides (p. 5, left col., para. 1). When a claim recites a range, the range is anticipated if one point in the range is in the prior art. MPEP 2131.03.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Monforte plus Steger, discussed above, and incorporate the 6 nucleotide barcodes of Bystrykh. Monforte teaches the need for each target DNA sequence to be associated with a unique barcode (para. 96), but does not specifically teach how to design such barcodes. Bystrykh generally teaches barcode design and also specifically teaches that 6 nucleotide barcodes are particularly useful for multiplex sequencing applications (p. 5, right col., para. 2). Therefore, the ordinary artisan would have been motivated to optimize the Monforte barcode according to the teachings of Bystrykh in order to customize the barcode so that it functions as a unique identifier in a multiplex PCR reaction, and would have had an expectation of success as Monforte does not require any particular barcode design, and because design and optimization of primer sequences is well-known in the art.
	
	Regarding dependent claim 4, Monforte additionally teaches wherein the linker comprises a unique DNA barcode to identify the target DNA (Fig. 3, “GS-BC”; paras. 9, 11, 95, 96).

	In view of the foregoing, claims 3-4 are prima facie obvious over Monforte in view of Steger, and further in view of Bystrykh.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art references are the Monforte and Steger references, discussed 
above. However, neither reference, when considered alone or in combination, teaches the specific sequences enumerated in SEQ ID NOs. 1-4.


Conclusion
Claims 1-13 are being examined. Claims 1-7 and 12-13 are rejected. Claims 8-11 are objected to, but contain allowable subject matter. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Monforte was cited in the Information Disclosure Statement submitted June 7, 2021.
        2 Steger was cited in the Information Disclosure Statement submitted June 7, 2021.
        3 Steger was cited in the Information Disclosure Statement submitted June 7, 2021.
        4 Bystrykh was cited in the PTO-892 Notice of References Cited mailed January 6, 2022.